UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6717


ERIC WISE,

                Plaintiff - Appellant,

          v.

K. M. WHITE; PATRICIA STANSBERRY; ALVIN EVANS; ASSOCIATE
WARDEN WALTON; ASSOCIATE WARDEN ENGEL; KEVIN KIDDY; JAMES
CUFFEE; OFFICER FLEMMINGS; OFFICER PURDIE; UNKNOWN OFFICER
ONE; S.I.S. AGENT K. VAUGHAN,

                Defendants - Appellees,

          and

RECREATION SPECIALIST    A.    GRAVES;   LIEUTENANT    RICHARDSON;
LIEUTENANT LESLIE,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:09-cv-00351-RBS-TEM)


Submitted:   August 2, 2012                 Decided:   August 22, 2012


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Eric Wise, Appellant Pro Se.      Mark Anthony Exley, Assistant
United States Attorney, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Eric Wise appeals the district court’s order denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have    reviewed   the   record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Wise v. White, No. 2:09-cv-00351-RBS-TEM (E.D. Va. Feb.

24, 2012).     We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented    in   the    materials

before   the    court   and   argument     would   not     aid   the   decisional

process.

                                                                         AFFIRMED




                                       3